          Case 1:18-cv-12609-ADB Document 12 Filed 05/13/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

NANETTE STONE,                                  *
                                                *
                Plaintiff,                      *
                v.                              *          Civil Action No. 18-cv-12609-ADB
                                                *
AMAZON CORPORATION WHOLE                        *
FOODS,                                          *
                                                *
                Defendant.

                               FINAL ORDER OF DISMISSAL

        In accordance with the memorandum and order dated May 13, 2019, dismissing this

action for the reasons stated therein, it is hereby ORDERED that the above-captioned matter is

dismissed in its entirety.


 Dated: 5/13/2019                          By the Court,

                                           /s/ Karen Folan
                                           Deputy Clerk
